Citation Nr: 0607289	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder, claimed as secondary to service-connected nasal 
fracture, post operative, with associated complaints.  

2.  Entitlement to service connection for a nasal disorder 
other than service-connected nasal fracture, post operative, 
with associated complaints, claimed as an obvious deformity, 
with facial pain and a depressed nasal bone.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for allergies.  

5.  Entitlement to service connection for chronic headaches. 

6.  Entitlement to service connection for a disorder of the 
right testicle.  

7.  Entitlement to an increased rating for nasal fracture, 
post operative, with associated complaints, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had reserve service in the Army National Guard 
of Alabama from February 1974 to February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The December 2001 RO decision denied a 
claim of service connection for a nasal disorder, other than 
service-connected nasal fracture, status postoperative, with 
associated complaints, claimed as an obvious deformity, with 
facial pain and a depressed nasal bone.  The RO also denied a 
claim for an increased rating for service-connected nasal 
fracture, status postoperative, with associated complaints, 
currently evaluated as 10 percent disabling.  Additionally, 
the RO found that no new and material evidence had been 
submitted to reopen a claim of service connection for a 
psychiatric disorder, claimed as secondary to service-
connected nasal fracture, post operative, with associated 
complaints.  

In November 2004, the veteran expressed disagreement with an 
October 2004 RO decision to deny claims of service connection 
for a seizure disorder, allergies, chronic headaches, and a 
disorder of the right testicle.  While no statement of the 
case (SOC) was issued regarding these matters, subsequent 
correspondence of both the veteran and his representative has 
been silent as to these additional matters.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In September 2005 the veteran requested that he be scheduled 
for a video hearing conducted by a Board Veterans' Law Judge 
(VLJ) in Washington, D.C., with the veteran at the local VA 
RO office (Board video hearing).  The veteran has not been 
scheduled for the requested video conference hearing, 
development must be initiated at the RO.  It is noted that 
the veteran's March 2003 substantive appeal (VA form 9) 
included requests for all available hearings-hearings at the 
RO, at the Board in Washington, D.C., and before the Board 
sitting at the RO (Travel Board hearing).  A Travel Board 
hearing was scheduled for June 6, 2005, but the notice of the 
time and date of the scheduled Travel Board hearing was 
issued to the veteran at his prior address of record.  
Accordingly, the veteran did not fail to report.  Additional 
development is necessary under the Veterans Claims Assistance 
Act of 2000 (VCAA), notice of which was issued to the veteran 
in October 2002, December 2002, February 2003, October 2003, 
and December 2004.  

As noted in the Introduction section above, the veteran 
expressed timely disagreement with an October 2004 RO 
decision to deny claims of service connection for a seizure 
disorder, allergies, chronic headaches, and a disorder of the 
right testicle.  Accordingly, the RO should issue a SOC to 
the veteran-at his last known address of record, unless the 
veteran first withdraws his claims.  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995) (When there has been an initial RO 
adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a SOC, and the RO's failure to issue 
a statement of the case is a procedural defect requiring 
Remand at the Board).  

Accordingly, the claims on appeal are remanded to the RO so 
that the veteran may be requested to clarify whether he wants 
a Travel Board hearing or a Board Video hearing, and he 
should then he should be scheduled for the requested Board 
hearing, as appropriate.  The veteran should also be afforded 
a SOC as to the issues of entitlement to service connection 
for a seizure disorder, allergies, chronic headaches, and a 
disorder of the right testicle.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The VBA AMC should contact the 
veteran and ask that he clarify whether 
or not he wants to be scheduled for a 
Board hearing regarding each of the 
claims on appeal, and if so, whether he 
wants to be scheduled for a Board Video 
hearing at the RO, or scheduled for an 
in-person hearing before a traveling 
Veterans Law Judge sitting at the RO.  

2.  Concurrent with the above development 
(without waiting for the completion of 
the above development), the VBA AMC must 
issue a SOC containing all applicable 
laws and regulations as to the issues of 
entitlement to service connection for a 
seizure disorder, allergies, chronic 
headaches, and a disorder of the right 
testicle.  The veteran should be advised 
of the time period in which to perfect 
her appeal.  These claims must be 
adjudicated on a de novo basis-
specifically to include consideration of 
all of the evidence of record for the 
entire appeal period.  

3.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under VCAA and its implementing 
regulations.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate all claims to which a timely 
substantive appeal has been received, 
each on a de novo basis, to include all 
of the pertinent evidence of record, 
including evidence received after the 
March 2005 SSOC.  The claims on appeal, 
as well as any other issue to which a 
timely substantive appeal is received, 
should be adjudicated in one de novo 
SSOC.  

After the directed actions, the case should be returned to 
the Board for further consideration, if in order.  No action 
is required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


